DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 1-9; therefore, only claims 10-26 remain for this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2014/0103958).
In regards to claim 16, Ikeda discloses of a method of configuring a field programmable gate array ("FPGA" for example see Paragraph 0003) containing nonvolatile memory ("NVM" for example see memories 107, 110 and Paragraphs 0061-0062, 0068-0076, 0103, 0146) comprising: receiving configuration data representing user desirable logic functions for programming at least a portion of the FPGA from a configuration NVM of a NVM storage in the FPGA (for example see Paragraphs 0003, 0140, 0061-0062, 0068-0076, 0103, 0146); identifying a plurality of NVM bits in one or more lookup tables ("LUTs" for example see Paragraphs 0007, 0064, 0139-0141, 0145, 0150) within configurable LBs (for example LEs 105) of the FPGA in accordance with the configuration data; programming logic values to the plurality of NVM bits of the LUTs in response to the configuration data (for example see Paragraphs 0003, 0140); and facilitating the configurable LBs (105) of the FPGA to carry out the user desirable logic functions based on the logic values in the plurality of NVM bits of the LUTs (for example see Figs 1, 5, 6A-6B, 7-8, 9A-9B).  
In regards to claim 17, Ikeda discloses of the method of claim 16, wherein identifying a plurality of NVM bits (within memories 107) includes locating a plurality of magnetoresistive random access memory ("MRAM") bits (for example see Paragraphs 0062, 0069, 0146) within a LUT (for example 231) for configuring output of the LUT (see Figs 1, 7-8).  
In regards to claim 18, Ikeda discloses of the method of claim 16, wherein identifying a plurality of NVM bits (within memories 107) includes locating a plurality of flash memory bits (for example see Paragraphs 0062, 0069, 0146, flash memory is an example of floating gate and/or EEPROM) within a LUT (for example 231) for configuring output of the LUT (see Figs 1, 7-8).  
In regards to claim 19, Ikeda discloses of the method of claim 16, wherein identifying a plurality of NVM bits (within memories 107) includes locating a plurality of phase-change memory bits (for example see Paragraphs 0062, 0069, 0146) within a LUT (for example 231) for configuring output of the LUT (see Figs 1, 7-8).  
In regards to claim 20, Ikeda discloses of the method of claim 16, wherein identifying a plurality of NVM bits (within memories 107) includes locating a plurality of ferroelectric random-access memory ("FeRAM") bits (for example see Paragraphs 0062, 0069, 0146) within a LUT (for example 231) for configuring output of the LUT (see Figs 1, 7-8).  

Allowable Subject Matter
Claims 10-15 and 21-26 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 10, the prior art does not disclose of a field programmable gate array ("FPGA") containing lookup tables ("LUTs"), comprising: a programmable interconnection array ("PIA") containing multiple internal buses configured to selectively route information between logic components and input/output ports based on configuration data; a nonvolatile memory ("NVM") coupled to the PIA and configured to be flexibly organized to include a configuration NVM storage and a user NVM storage, wherein the user NVM storage is organized in an array of word-wide memory storage accessible by a memory address operable as random memory access; and a first LUT of multiple LUTs in the FPGA, coupled to the PIA, containing a plurality of magnetoresistive random access memory ("MRAM") bits able to persistently store configuration information for configuring the first LUT in response to the configuration data loaded from the configuration NVM storage, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 11-15 are also allowed as being dependent on claim 10.  
In regards to claim 21, the prior art does not disclose of a field programmable gate array ("FPGA") containing lookup tables ("LUTs"), comprising: a programmable interconnection array ("PIA") containing multiple internal buses configured to selectively route information between logic components and input/output ports based on configuration data; a nonvolatile memory ("NVM") coupled to the PIA and configured to be flexibly organized to include a configuration NVM storage for storing the configuration data and a user NVM storage, wherein the user NVM storage is organized in an array of word-wide memory storage accessible by a memory address operable as random memory access; and a first LUT of multiple LUTs in FPGA, coupled to the PIA, containing a plurality of ferroelectric random-access memory ("FeRAM") bits in the first LUT able to persistently store configuration information for configuring the first LUT in response to the configuration data, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 22-26 are also allowed as being dependent on claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844